
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Rush (for himself
			 and Mr. Fortenberry) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that as
		  one of the world’s important wetland and coastal marine ecosystems, the Niger
		  Delta should be protected and its recovery and economic development a
		  priority.
	
	
		Whereas Nigeria, Africa's most populous country, its
			 largest producer of oil and its second largest economy, is a major source of
			 United States oil imports and a key ally in the region;
		Whereas despite its extensive hydrocarbon resources, which
			 account for 80 percent of government revenues, Nigeria faces serious social and
			 economic challenges, including extreme income inequality and high unemployment
			 rates;
		Whereas Nigeria’s economic growth rate is among the
			 highest in Sub-Saharan Africa, but its human development indicators remain low,
			 with more than half the population living on less than $1 a day;
		Whereas the International Monetary Fund reports that
			 progress on Nigerian efforts to meet Millennium Development Goals to reduce
			 poverty has been slow;
		Whereas successive governments have pursued ambitious
			 reforms since the country’s return to civilian rule and through such efforts
			 Nigeria was deemed compliant with the Extractive Industries Transparency
			 Initiative (EITI) in 2011;
		Whereas Nigeria’s southern Niger Delta region has been the
			 backbone of Nigeria’s economy in recent decades, with oil and gas extraction
			 there accounting for over 95 percent of Nigeria’s export earnings;
		Whereas despite having the largest natural gas reserves in
			 Africa, an estimated one-third of Nigerian natural gas is burned during oil
			 drilling due to a lack of infrastructure, placing the country second in the
			 world, after Russia, in gas flaring, according to the National Oceanic and
			 Atmospheric Association;
		Whereas deadlines for oil companies to stop flaring gas at
			 oil wells, estimated at roughly one-third of annual production and
			 $2,500,000,000 in lost revenue, have repeatedly been postponed, most recently
			 to December 2012;
		Whereas the Niger Delta is well-endowed with other natural
			 resources beyond hydrocarbons, including water, timber and other forest
			 resources, wildlife, and various species of aquatic organisms, and the Niger
			 Delta is one of the world’s largest wetlands;
		Whereas oil production in the Delta has caused significant
			 harm to the area's fragile riverine ecosystem and to the livelihoods of the
			 region’s inhabitants, 30,000,000 inhabitants, including minority ethnic groups
			 like Ogoni, who have received international attention for their efforts to
			 highlight the extensive environmental damage;
		Whereas by some estimates, over 500,000,000 gallons of
			 oil, nearly the equivalent of the Exxon Valdez spill every year for 50 years,
			 have been spilled in the Niger Delta since oil production began in Nigeria,
			 limiting locals’ access to clean water and largely destroying fishing stocks,
			 while gas flares from the oil wells contribute to acid rain and air
			 pollution;
		Whereas oil contamination in Ogoniland is widespread,
			 according to a study conducted by the United Nations Environment Program, with
			 wells used for drinking water measuring high levels of carcinogens;
		Whereas for example of most immediate concern, community
			 members at Nisisioken Ogale in Ogoni land are drinking water from wells that
			 are contaminated with benzene, a known carcinogen, at levels over 900 times
			 above the World Health Organization (WHO) guideline;
		Whereas the study determined that it may take 25 to 30
			 years to restore the environment;
		Whereas Nigeria's oil wealth has also contributed to
			 long-standing political tensions, protest, and criminality in the Delta,
			 feeding recruitment by various vigilante and armed groups and hindering both
			 oil production and regional development;
		Whereas corruption and nonrespect for rule of law at
			 multiple levels of government, business, environmental oversight, and community
			 relations, is the number one cause that permeates the activities of the Niger
			 Delta that cause problems to remain unsolved, regardless of the verbal pledges
			 and recriminations that occur on an ongoing basis;
		Whereas in 2009, Nigerian President Umaru Yar’Adua
			 extended an offer of amnesty to Delta militants, pledging pardons and
			 rehabilitation in exchange for disarmament and demobilization, and, by
			 Government of Nigeria estimates, almost 20,200 self-declared militants accepted
			 the offer and demobilized, bringing relative calm to the region and allowing
			 oil output to increase;
		Whereas the Presidential Amnesty and rehabilitation
			 program, which includes job training and social reintegration for ex-militants,
			 offers a new opportunity for peace in the restive region, provided that the
			 Government of Nigeria delivers on promised infrastructure improvements and job
			 creation;
		Whereas the United States has been supportive of the
			 Government of Nigeria’s reform initiatives, including not only the programs to
			 promote peace and development in the Niger Delta, but also anticorruption
			 efforts, economic and electoral reforms, and energy sector privatization;
			 and
		Whereas in 2010, the United States and Nigeria established
			 the United States-Nigeria Binational Commission, a strategic dialogue to
			 address issues of mutual concern: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)as one of the world’s important wetland and
			 coastal marine ecosystems, the Niger Delta should be protected and its recovery
			 and economic development a priority;
			(2)all the stakeholders in the Niger Delta oil
			 and gas industry, the Nigerian federal, state, and local governments, oil and
			 gas companies, and other private sector actors, civil society, and the local
			 community, including youth, women, and faith-based leaders, with input from the
			 United States Government when requested, should work together to collectively
			 address the environmental impact of oil and gas production in the Niger Delta
			 by—
				(A)urgently providing relief and assistance to
			 those affected by oil spills in the region;
				(B)urgently ensuring that oil pollution is
			 cleaned up as a matter of urgency, in line with international good practice,
			 and subject to independent verification, and take all necessary steps to
			 prevent further oil spills by equipment failure, sabotage, oil bunkering, or
			 illegal refining;
				(C)enforcing zero
			 tolerance policy on corruption;
				(D)respecting and
			 adhering to the rule of law as a fundamental requirement of all players in
			 regards to operations, oversight and involvement in the activities, governance,
			 business, environmental protection, and citizens’ engagement and entitlements
			 with respect to the Niger Delta;
				(E)ensuring robust,
			 independent, and coordinated monitoring of the petroleum industry;
				(F)establishing a
			 committee to monitor the environmental and social impact of the oil industry,
			 hold regular sessions on the activities of multinational companies in the Niger
			 Delta, discuss any impact of their practices, and make recommendations on how
			 to address them;
				(G)promoting
			 investments in the region that contribute to job creation for the Delta’s
			 underemployed youth and provide alternative livelihoods for those affected by
			 oil pollution;
				(H)developing an effective and comprehensive
			 plan to prevent any further oil spills, in line with United Nations Environment
			 Program recommendations, that is fully consistent with Nigeria’s human rights’
			 obligations and in consultation with affected communities and be implemented
			 transparently with local communities’ full and active participation;
				(I)developing an
			 action plan to address illegal oil trade, bunkering, and building a stronger
			 Gulf of Guinea Energy and Security Strategy (GGESS) to tackle the cause, crime,
			 and violence in the Niger Delta and the entire region; and
				(J)conducting a
			 campaign to—
					(i)end corruption and illegal oil related
			 activities by including an awareness component highlighting the
			 dis­pro­por­tion­ate environmental footprint of artisanal refining and design
			 training, employment, and livelihood incentives that will encourage people away
			 from participating in this illegal activity; and
					(ii)educate the community on the public safety,
			 risk, and danger in drinking contaminated water;
					(3)the international oil and gas companies
			 with operations in the Niger Delta region should—
				(A)make a clear public commitment to
			 addressing pollution and its human rights’ impacts, promptly, transparently,
			 and in consultation with key stakeholders, particularly affected communities;
			 and
				(B)improve the control, maintenance, and
			 decommissioning of oilfield infrastructure and apply industry best practices
			 and international standards for public safety;
				(4)the United States
			 Government should—
				(A)increase engagement with, and support of,
			 the Government of Nigeria to ensure independent oversight of the oil industry
			 and to increase access to effective remedy for people whose rights are affected
			 by oil operations in the Niger Delta;
				(B)increase
			 engagement with, and support of, the Government of Nigeria in improving access
			 to effective remedy for people whose rights are affected by oil operations in
			 the Niger Delta;
				(C)assist the Government of Nigeria to
			 implement the United Nations Environment Program (UNEP) in depth Ogoniland oil
			 assessment report which provides clear operational recommendations for
			 addressing the widespread oil pollution across Ogoniland; and
				(D)assist the
			 Government of Nigeria in tackling illegal oil trade, bunkering, and building a
			 stronger Gulf of Guinea Energy and Security Strategy (GGESS); and
				(5)the Government of
			 Nigeria should—
				(A)establish a Commission of Inquiry to
			 investigate companies’ compliance with environmental legislation and
			 regulations in the Niger Delta, assess actual losses, make recommendations for
			 improving compliance with Nigerian regulations, and report publicly on all
			 findings;
				(B)ensure enforcement
			 of the national and international regulatory system and impose effective
			 penalties when regulations are not followed;
				(C)ensure that
			 Nigerian petroleum regulations address the social and human rights’ impacts of
			 the oil industry and include an assessment of the potential impacts on human
			 health, including access to clean water and livelihoods, meaningful
			 consultation with communities, and greater transparency and access to
			 information for affected communities;
				(D)amend laws on
			 compensation to ensure that any sums awarded are fair and adequate, and cover
			 long-term impacts, health issues, and all other reasonable damages;
				(E)amend the laws
			 regulating the petroleum industry to ensure that they address the social and
			 human rights’ impacts of the industry, that they include a mandatory assessment
			 of the potential impacts on human health and that environmental regulations are
			 clarified to enhance the remediation process;
				(F)make public
			 information about the impact of oil operations on the environment and human
			 rights, to include companies’ oil spill contingency plans, the Niger Delta
			 Environmental Survey, and all information regarding oil spills, any
			 environmental impact assessments related to oil companies’ infrastructure and
			 operations, the Environmental Evaluation Report, and any post impact
			 assessments;
				(G)encourage the
			 Nigerian Parliament to pass the Petroleum Energy Bill that increases
			 transparency, establishes a fair sharing mechanism for oil and gas revenues
			 with federal, oil-producing countries, protects the environment with better
			 wetland conservation, encourages the use of clean technology equipment, allows
			 diversification of energy production, and builds the region’s sustainable
			 economy; and
				(H)arrest and
			 prosecute those involved in corrupted, illegal, and oil bunkering activities
			 and artisanal refineries.
				
